 In the Matter Of SPANDSCO OIL&ROYALTYCOMPANYandINTERNA-TIONAL UNION OF OPERATING ENGINEERS,LOCAL No. 460, A. F. OF L.Case No. R-302ORDER PERMITTING WITHDRAWAL OF PETITIONSeptember 28, 1942The Board having on September 1, 1942, issued a Decision and Di-rection of Election 1 in the above-entitled case, and, thereafter, Inter-national Union of Operating Engineers, Local No. 460, A. F. of L.having requested permission to withdraw its petition, and the Boardhaving duly considered the matter,-IT IS HEREBY ORDERED that the request of the petitioner for permissionto withdraw its petition be, and it hereby is, granted, and that theaforesaid case be, and it hereby is, closed.143 N. L.R. B 886.44 N. L. R B., No 111.586